

115 HR 6714 IH: Electronic Court Records Reform Act of 2018
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6714IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Administrative Office of the United States Courts to consolidate the
			 Case Management/Electronic Case Files system, and for other purposes.
	
 1.Short titleThis Act may be cited as the Electronic Court Records Reform Act of 2018. 2.Consolidation of the Case Management/Electronic Case Files system (a)In generalNot later than 2 years after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts shall consolidate the Case Management/Electronic Case Files system, and shall develop one system for all filings with courts of the United States, which shall be administered by the Administrative Office of the United States Courts.
 (b)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology in order— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (c)Availability to States (1)In generalA State may choose to participate in the system developed under this section.
 (2)FeeThe Director shall charge a fee to a State that chooses to participate in the system, which is set at a level to recover the cost of providing the services associated with the administration and maintenance of the system to the State.
				3.Public Access to Court Electronic Records system requirements
 (a)In generalThe Public Access to Court Electronic Records system shall be subject to the following requirements:
 (1)As soon as practicable, and not later than 5 days, after a document is filed with a court, the document shall be publicly accessible, except as ordered by a court or the Director.
 (2)All documents on the system shall be available to the public and to parties before the court free of charge.
 (3)Any information that is prohibited from public disclosure by law or court order shall be redacted. (4)All documents shall be text-searchable and machine-readable.
 (5)To the extent practicable, external websites shall be able to link to documents on the system. (6)The system shall include digital audio and visual files of court recordings, when such files are available.
 (7)The system shall provide search functions for public use. (b)Minimizing the burden on pro se litigantsIn developing the system to comply with the requirements under subsection (a), the Director shall, to the extent practicable, not impose a disproportionate impact on pro se litigants.
 (c)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology in order— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (d)Authority To exempt certain documentsThe Director may identify categories of documents which are not made publicly accessible under subsection (a)(1), and categories of court proceedings, the recordings of which are not made available under subsection (a)(6).
			